DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Massicotte et al. (US 2013/0094920).
Regarding claim 1, Massicotte discloses a latching mechanism 400 for removably attaching an accessory to an offroad vehicle without requiring tools, the latching mechanism comprising: a body 402 receivable at least partially in a mounting recess 550 of the offroad vehicle such that the body is held against rotation by the mounting recess; a shaft 404 extending through the body, pivotable about a rotation axis; a handle 414 for rotating the shaft relative to the body, the handle extending on an upper side of the body so as to be hand manipulatable by a user while the body is at least partially in the mounting recess; an oblong head 442 rotatable by the shaft about the rotation axis, the head extending on a lower side of the body and rotatable to a position where the head secures the body relative to the mounting recess; and a spring system 408 for biasing the head axially, such that the head can be moved either upwardly or downwardly from a balanced elevation against either a downward biasing force or an upward biasing force of the spring system.
Regarding claim 2, the body comprises a hooking portion 432 extending upwardly above the mounting recess, the hooking portion for mating with the accessory at a location a clamping distance above a surface of the vehicle to which the accessory is mounted.
Regarding claim 3, the hooking portion comprises two prongs 432, see Figure 7.
Regarding claim 9, the handle 414 contacts the body on a slanted contact surface (see slanted surface to the left of lead line 421 in Figure 7) relative to the rotational axis.

Allowable Subject Matter
Claims 12-20 are allowed.
Claims 4-8, 10, and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COREY NELSON SKURDAL whose telephone number is (571)272-9588. The examiner can normally be reached Mon-Fri 9am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COREY N SKURDAL/               Primary Examiner, Art Unit 3734